ROBERT L. LEWIS, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentLewis v. CommissionerDocket No. 9280-76.United States Tax CourtT.C. Memo 1978-67; 1978 Tax Ct. Memo LEXIS 450; 37 T.C.M. (CCH) 335; T.C.M. (RIA) 780067; February 22, 1978, Filed *450  Robert L. Lewis, pro se.  Ralph W. Jones, for the respondent.  HALL MEMORANDUM OPINION HALL, Judge: Respondent filed a motion for judgment on the pleadings in this case involving the following deficiencies in petitioner's Federal income tax plus additions to tax for 1973 and 1974: Section 6653(a) 1 YearDeficiencyAdditions to Tax1973$4,000$200.0019744,050202.50Petitioner resided in Stevensville, Montana, at the time he filed his petition.  In his petition, petitioner alleged all manner of frivolous reasons why he was not liable for the tax deficiencies and additions to tax set forth in the statutory notice (e.g., violations of his rights secured by the Constitution, the common law and the Holy Bible).  On May 6, 1977, respondent moved for partial summary judgment with respect to the issues contained in paragraphs 4 (setting forth the assignment of errors in the statutory notice) and 5 (the facts petitioner relied upon).  After a hearing at the June 22, 1977, Motions Sessions of the Court, the Court granted*451  respondent's motion for partial summary judgment by order dated June 22, 1977.  On August 29, 1977, respondent moved for judgment on the pleadings, or in the alternative, that petitioner be required to plead assignments of error and facts on which petitioner bases the assignments of error. Thereupon, on August 31, 1977, the Court directed petitioner to file with the Court a proper amended petition setting forth fully and concisely assignments of error and allegations of fact in support thereof as required by Rule 34(b)(4) and (5), Tax Court Rules of Practice and Procedure, or to show cause why respondent's motion for judgment on the pleadings should not be granted and a decision entered accordingly.  Petitioner filed more frivolous objections "to all proceedings to date" on September 19, 1977.  A hearing was held on January 17, 1978, in Salt Lake City, Utah, on respondent's motion.  Petitioner failed to appear at the hearing.  In view of petitioner's failure either to file a proper amended petition or to show cause-why respondent's motion for judgment on the pleadings should not be granted, we grant respondent's motion for judgment on the pleadings and a decision will be entered*452  accordingly.  An appropriate order will be entered.  Footnotes1. All statutory references are to the Internal Revenue Code of 1954, as in effect in the years in issue.↩